ORDER

PER CURIAM.
Charles Casackkar appeals the decision of the Labor and Industrial Relations Commission denying him unemployment benefits on the grounds that he was discharged for misconduct. We find the Commission did not err in finding Casack-kar was disqualified from receiving benefits due to misconduct. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).